Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1,4-7,10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (U.S. 2016/0350661).
	Sato et al. teach an image forming apparatus 1 having a control portion 11 (applicant’s information processing apparatus) that communicates with a print portion 5  (applicant’s image forming apparatus) which forms a toner image using toner from a toner container 7 (see par.22,24,27,29). The consumption amount of toner (applicant’s first information) will be determined by counting the number of printed pixel dots and a remaining amount of toner in the toner container will be calculated (par.31). A replacement time prediction portion 13 (applicant’s reception unit) will receive the first information related to consumed toner and determine a designated date for replacement of the toner container (par. 30). The replacement time prediction portion 13 will periodically predict a replacement time for the toner cartridge 7 at time periods before the designated date so as to determine whether the replacement time needs to be updated (par.32). A variation determining portion 17 determines a toner consumption 
	Regarding claims 4-5,10 the first and second information is the toner consumption amount of toner which is linked to the remaining amount of toner within the toner container (par.30).
	Regarding claims 6-7, the consumption amount of the toner is received (first information) and a replacement time of the toner cartridge is determined at a future date however consumption amount of the toner will be updated (second information) at a time period earlier than the replacement future date to determine whether that replacement date is required to be earlier or later than the initial replacement date.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. 2016/0350661) in view of Kawaguchi et al. (U.S. 2019/0235434).
Sato et al. taught supra discloses most of what is claimed except a display which prompts whether replacement and delivery of the toner container is necessary. Kawaguchi et al. teach an image forming apparatus which determines a consumption amount of toner and predicts a date on which delivery of a toner container is necessary (Fig.3, par. 41-59). A display device will display a date on which the toner container will become empty and whether a delivery of a toner container is necessary or not (par.68, Fig.6). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sato et al. with a display device to inform a use of a status of a toner container and whether delivery is necessary or not because the operator can be informed of the condition of the replaceable parts in the image forming apparatus. 

3.	Claims 2-3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 2, changing the predetermined number of days, via a user instruction, to determine the second information related to the amount of consumption is not taught or suggested by the prior art of record. 
	Regarding claim 3, determining another second information for a predetermined number of days different than the predetermined number of days used to determine the second information  and evaluating the second information and the other second 

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Miyazawa, Ohta et al., Kawaguchi, Shinagawa, Yang et al., Yasukawa et al. all teach determining the toner consumption amounts of toner cartridges and a date on which replacement is necessary that are relevant to the claimed invention. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).